Citation Nr: 0842111	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The veteran served honorably on active duty from August 1965 
until August 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDING OF FACT

The evidence of record shows that the veteran's current 
bilateral hearing loss was likely incurred as a result of 
active duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103(A) 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) is required.  However, in the decision 
below, the Board grants the claim of service connection for 
bilateral hearing loss.  Any further development under the 
VCAA or other law would not result in a more favorable result 
or be of assistance to this inquiry.  

Turning to the merits of the claim, the veteran seeks service 
connection for a bilateral hearing loss disability.  
Specifically, the veteran contends that he has had trouble 
hearing since working on motorized howitzers during active 
service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  Also, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition to meeting the requirements for service 
connection, hearing loss must be of sufficient severity to be 
considered a disability under VA regulations. Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the relevant evidence of record, the veteran's VA 
Form DD-214 stated he was a wheel vehicle mechanic during 
active service. The veterans' STRs were unremarkable for 
hearing loss complaints.  The veteran's April 1965 pre-
induction exam and the May 1967 separation exam both 
clinically documented the veteran's hearing to be within 
normal limits.  

Subsequent to service, the veteran had a VA examination in 
December 2005.  During the examination the veteran denied any 
family history of hearing loss, ototoxic drugs, ear 
infections, ear surgery or dizziness.  The examination 
revealed pure tone threshold averages (from 1000 to 4000 Hz) 
were 45 decibels (dBs) in the right ear and 45 dBs in the 
left ear.  In addition, the pure tone auditory threshold was 
determined by speech recognition scores using the Maryland 
CNC word list indicated: 96% right ear and 92% left ear.  The 
examiner observed that the veteran had a severe high 
frequency loss bilaterally and excellent speech recognition 
in the right ear and good speech recognition in the left ear.  
Based on the findings, the examiner noted, the veteran has a 
current hearing loss disability.  In an addendum to this 
examination, the examiner also provided the following 
opinion:

The veteran had an audiometric evaluation at the 
time of his entrance physical and at the time of 
his separation physical, both indicating hearing 
well within normal limits.  It is not at least as 
likely as not that his hearing loss is related to 
his military service.  He was likely exposed to 
hazardous noises while in the military.  Although 
there is no documentation for it, giving him the 
benefit of the doubt it is at least as likely as 
not that the tinnitus he states he has is related 
to his military service.

The Board notes that based on this opinion, as enunciated in 
the January 2006 rating decision, the RO awarded the veteran 
service connection for tinnitus as a result of service-
incurred acoustic trauma, while denying service connection 
for hearing loss.

With regard to the issue of service connection for hearing 
loss, the RO found that service connection for hearing loss 
was not warranted because there was no medical evidence of a 
nexus to service.  Indeed, the VA examiner diagnosed a 
hearing loss, not related to service, but noted in-service 
hazardous noise exposure.  The Board further notes that the 
audiometric readings contained in the December 2005 VA 
audiological examination meet the requirement for the 
presence of hearing loss in accordance with 38 C.F.R. 
§ 3.385.

The veteran submitted lay statements about his exposure to 
artillery noise during service.  For example, in the 
September and November 2005 claim and statements, the veteran 
contended that his hearing loss was due to combat noise 
exposure.  Specifically, in the November 2005 statement, the 
veteran stated that he worked on motorized howitzers while 
they were firing.  The veteran is competent to describe 
noises he heard during service as well as symptoms which he 
experienced.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Therefore, 
just as did the VA examiner and RO, the Board affords the 
veteran the veteran the benefit of the doubt concerning his 
account of the acoustic trauma during service.

As previously noted, the VA examiner reviewed the veteran's 
claims file and noted the veteran's exposure to artillery 
noise and that the veteran was likely exposed to hazardous 
noise while in the military.  Nevertheless, the examiner 
opined that "it is not as likely as not that his hearing 
loss is related to his military service."  However, the 
examiner offered no rationale identifying what post-service 
caused the veteran's hearing loss, as opposed to the credible 
history of in-service acoustic trauma.  The Board notes that 
the veteran has consistently described exposure to acoustic 
trauma during active service.  In view of the fact that the 
veteran has been awarded service connection for tinnitus on 
the basis of this acoustic trauma, the Board finds the 
veteran's statements concerning the onset of hearing loss 
during or as a result of service to be credible.  Therefore, 
and upon review of the evidence and the applicable laws and 
regulations, that the evidence is in equipoise as to the 
question of whether the veteran's currently diagnosed hearing 
loss is related to service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter" the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a state of balance.  In 
the present case, while the VA examiner opined that the 
veteran's bilateral hearing loss was not as likely as not 
related to military service, he conversely stated that the 
veteran had a current hearing loss disability and was exposed 
to hazardous noise during service.  Indeed, the VA examiner 
opined that acoustic trauma from service resulted in 
tinnitus, and on that basis the veteran was awarded service 
connection therefor.  The VA examiner's opinion is 
contradictory and not fully rationalized.  As such, in the 
Board's view it lends support to the veteran's claim because 
it suggests that the veteran's hearing loss is related to 
acoustic trauma sustained during service.  

As noted above, the veteran's continuous statements of his 
exposure to firing howitzers while working on the guns as a 
mechanic and the VA examiner's diagnosis of hearing loss and 
notations of exposure to hazardous acoustic trauma during 
active service, stands to reason that the current hearing 
loss is likely related to service.  Therefore, the Board is 
of the opinion that the evidence is at an approximate 
balance.  Accordingly, service connection is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  



___________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


